AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                         Page I of l   :J.--
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Committed On or After November I, 1987)
                                     v.

                          Jesus Armas-Mora                                     Case Number: 3:19-mj-22429

                                                                               Amber     ~           ·   '   t!l'ltt·
                                                                               Defendant~ Attorney            f;; ~ n F'.: rf'11
                                                                                                              LI        b ~ L~~~ ~_))
REGISTRATION NO. 85863298
                                                                                                               JUN 1 7 2019
THE DEFENDANT:
 lg] pleaded guilty to count(s) 1 of Complaint                                                       CLERK 1•
                                          ---~-----------1----"""""~"""'""'"'~-""'-'"--""'-"""-'--l--­
                                                                                                                      c:. Di'C"'T:·~·r C0URT
                                                                                          SOUT !-H: Hi·i
                                                                                           1                       ;.:;-;2-r,·~:C>f   c;,- ·C:;\ •. \l·"Of{i'JJA
 D was found guilty to count( s)                                                               1·;".."!::HITV
                                                                                          ...... u



   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                             Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                   1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s)                                                 dismissed on the motion of the United States.
                   -------~---------~


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~TIME SERVED                              D                                                             days

  lg] Assessment: $10 WAIVED                      lg] Fine: WAIVED
  lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 tff defendant's possession at the time of arrest upon their deportation.w ~emovaJ., . c __ IV\ C \ ,·c\.
 ~ C:ourt J;eCJ/IIITTlends defendant be deported/removed with relative, -.J<"s \.AS lVI w· 1     charged in case
    11\ 1v1:) '&- d LI 5LI      .
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, June 17, 2019
                                                                             Date of Imposition of Sentence



                                                                             llidLtft::cocK
                                                                             UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                             3: 19-mj-22429
